           Case 1:20-cv-05861-VEC Document 25 Filed 01/15/21 USDC         PageSDNY
                                                                               1 of 1
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 01/15/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ILAN KISSEL,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 20-CV-5861 (VEC)
                                                                :
                                                                :     ORDER
 DR. SCOTT O. KISSEL P.C. HEALTH PLAN                           :
 AND UNITED HEALTH CARE INSURANCE :
 COMPANY, INC., D/B/A UNITED                                    :
 HEALTHCARE OXFORD,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 15, 2021, the parties appeared for a pre-trial conference;

        IT IS HEREBY ORDERED that the summary trial briefing schedule is as follows:

Plaintiff’s brief in favor of judgment is due no later than Friday, March 5, 2021; Defendant’s

brief in favor of judgment and in response to Plaintiff is due no later than Friday, April 2, 2021;

Plaintiff’s response to Defendant and Plaintiff’s reply is due no later than Friday, April 30,

2021; and Defendant’s reply is due no later than Friday, May 14, 2021.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge, they may submit a joint letter requesting a

referral.



SO ORDERED.
                                                          ________________________
Date: January 15, 2021                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
